

EXECUTION COPY(Sudan)


EXHIBIT 10.1


EQUITY TRANSFER AGREEMENT



among


LU BENZHAO (Seller A)


and


LU TINGLAN (Seller B)


and


MAANSHAN GLOBAL MINING RESOURCES LIMITED
(Purchaser)
 
August 11, 2008
Nanjing, the People's Republic of China


--------------------------------------------------------------------------------




EXECUTION COPY(Sudan)


TABLE OF CONTENTS



ARTICLE 1.
DEFINITIONS
 
2
       
ARTICLE 2.
EQUITY TRANSFER
 
3
       
ARTICLE 3.
CONDITIONS PRECEDENT
 
5
       
ARTICLE 4 .
AGREEMENTS PRIOR TO CLOSING
 
6
       
ARTICLE 5.
NON COMPETITION
 
7
       
ARTICLE 6.
CLOSING
 
8
       
ARTICLE 7.
SETTLEMENT AND COMPENSATION OF THE EMPLOYEES OF THE TARGET COMPANY
 
10
       
ARTICLE 8.
DISPOSAL OF DEBTS PRIOR TO THE EQUITY TRANSFER
 
11
       
ARTICLE 9
NON COMPETITION
 
11
       
ARTICLE 10
BREACH OF RESPONSIBILITY
 
12
       
ARTICLE 11
CONTRACT EFFECTIVENESS AND NULLIFICATION
 
13
       
ARTICLE 12
APPLICABLE LAW AND DISPUTE RESOLUTION
 
14
       
ARTICLE 13
MISCELLANEOUS
 
15

 
Schedules :



Schedule 1:
List of Selected Employees

 

Schedule2:
Breakdown of Assets

 

Schedule 3:
Representations and Warranties

 

--------------------------------------------------------------------------------



EXECUTION COPY(Sudan)


THIS AGREEMENT (“Agreement”) is executed on August 11, 2008 in Nanjing, the
People’s Republic of China (“China” or “PRC”) by and between:



(1)
Maanshan Global Mining Resources Ltd., a limited liability company duly
incorporated and validly existing pursuant to the laws of the PRC, having its
legal address at No. 6, South Hongqi Road, Maanshan Economic and Technology
Development Zone (hereafter referred to as the "Purchaser");




(2)
Mr. LU Benzhao, a PRC citizen, residing now at No. 204, Block 17, Liyuan
Village, Huashan District, Maanshan Municipality, Anhui Province and his ID
number is 340505195112240018 (hereinafter referred to as the "Seller A"); and




(3)
Ms. LU Tinglan, a PRC citizen, residing now at No. 204, Block 17, Liyuan
Village, Huashan District, Maanshan Municipality, Anhui Province, and her ID
number is　340521196711112848 (hereinafter referred to as "Seller B").



For the purpose of this Agreement, Seller A and Seller B are collectively
referred to as the "Sellers"; the Purchaser and the Sellers are referred to
individually as a “Party” and collectively as the “Parties”.
 
WHEREAS:
 

(A)
Nanjing Sudan Mining Co., Ltd. is a limited liability company duly established
and legally existing under the PRC law, and its main business is mining,
processing and sale of iron ore (hereinafter referred to as "Target Company").




(B)
Sellers are the legitimate owners and beneficiaries of the 100 percent equity of
the Target Company, among which Seller A holds 98% equity, and Seller B holds 2%
equity of the Target Company.




(C)
The Purchaser is interested to purchase from the Sellers and the Sellers are
interested to sell to the Purchaser One Hundred percent (100%) equity interest
in the Target Company. The Parties have entered into a Equity and Assets
Transfer Heads of Agreement for the aforementioned, and the Purchaser has paid
to Seller A the deposit as set forth in such heads of agreement ("Deposit").




(D)
In order to effect this transaction, the Parties have decided to enter into this
Agreement which shall be submitted to the relevant Chinese authorities for
approval and registration in accordance with PRC laws.

 
NOW, THEREFORE, after friendly consultations conducted in accordance with the
principles of equality and mutual benefit, the Parties hereby enter into this
Agreement:


1

--------------------------------------------------------------------------------




EXECUTION COPY(Sudan)
 
ARTICLE 1. DEFINITIONS


For the purposes hereof, the terms with a capitalized initial letter (which are
in bold in the Chinese version) shall have the meaning set forth below:


"Affiliate" shall mean any corporation, partnership, company (whether with
limited or full liability), joint venture, trust, association or other entity
(i) which is directly or indirectly controlled by the Sellers or (ii) which
directly or indirectly controls, or is controlled by, or is under common control
with, the Purchaser. For the purpose hereof, the term "control" shall mean the
possession, directly or indirectly, of the power to direct or cause the
decisions relating to any corporation, partnership, limited liability company,
joint venture, trust, association or other entity, whether by the ownership of
voting securities or otherwise. With respect to the Sellers, "Affiliate" shall
also mean their spouse, child, parent, sibling or person sharing their
household.


"Business" shall mean the business engaged in by the Target Company and
consisting mainly to mine, process and sale iron ore.


"New Business License" shall mean the business license issued subsequent to
Target Company's transformation into the subsidiary of the Purchaser.


"Equity Transfer" shall mean the transfer of all the equity in Target Company by
the Sellers to the Purchaser as per this Agreement.


"Encumbrance" shall mean any charge, claim, lien, option, pledge, mortgage,
security interest, right of first refusal, or restriction of any kind, including
any restriction on use, voting, transfer, receipt of income, or exercise of any
other attribute of ownership.


"Selected Employees" shall mean the employees previously employed by Target
Company, which is listed in Schedule 1 as annexed to this Agreement. The names,
titles, ages, fixed salaries, bonuses and other economical and non-economical
rewards are listed therein.


"Governmental Authority" means, with respect to any country, the government of
the state, city, locality or other political subdivision thereof, any agency,
authority, regulatory body, or other entity exercising executive, legislative,
judicial, regulatory or administrative functions.


"Intellectual Property Rights" shall mean (i) all patents, trademarks, service
marks, trade names and copyrights for which registrations have been issued or
applied for in any country or other jurisdiction and that are used by the Target
Company in connection to the Business and (ii) all  agreements, commitments,
contracts, understandings, licenses, assignments or other Applicable Contract
relating or pertaining to any right described in the preceding clause.


"Legal Requirements" shall mean, with respect to any country, the constitution,
laws, ordinances, regulations, statutes, treaties, conventions or administrative
orders of any Governmental Authority of that country, as in effect on or prior
to the Closing Date.
 
2

--------------------------------------------------------------------------------


 
EXECUTION COPY(Sudan)


"Ordinary Course " shall mean any action taken or decision made in relation to
the Business which satisfies the following conditions:



(i)
is consistent in nature, scope and magnitude with the past practices of the
Business;




(ii)
is taken in the ordinary course of the normal, day-to-day operations of the
Business; and




(iii)
does not require any authorization by the board of directors or the general
shareholders’ assembly (or by any person or group of persons exercising similar
authority) and does not require any other separate or special authorization of
any nature.



"Registration Authority" shall mean the State Administration for Industry and
Commerce in China and/or any local administrative authorities duly authorized by
the State Administration for Industry and Commerce.


"Associated Equity Transfer" shall mean the transfer to the Purchaser of (i) the
100% equity held by the Sellers in Maanshan Xiaonanshan Mining Co., Ltd.
("Xiaonanshan") and (ii) the 100% equity held by the Sellers in Maanshan
Zhaoyuan Mining Co., Ltd. ("Zhaoyuan"). 


"Assets" shall mean all equipment, tools, molds, machinery, vehicles,
installations, furniture, intellectual property, inventory (including components
of machineries), cash, account receivables and other Assets, including land use
rights and real properties, plants, office buildings, etc. (if any), that are
owned by the Target Company in connection with the Business. A list of the
Assets is attached hereto in Schedule 2.


ARTICLE 2. EQUITY TRANSFER 


2.1 
Equity Transfer from the Sellers to the Purchaser




2.1.1
Subject to the terms and conditions provided in this Agreement, , the Sellers
shall sell to the Purchaser One Hundred percent (100%) Equity in the registered
capital of the Target Company, among which Seller A shall sell to the Purchaser
98% equity, and Seller B shall sell to the Purchaser 2% equity; the Purchaser
buys from the Sellers all the Equity.




2.1.2
Upon completion of the Equity Transfer, the Target Company shall be converted
into a foreign owned subsidiary wholly held by the Purchaser ("Global Mining
Subsidiary").




2.1.3
The Equity transferred by the Sellers to the Purchaser does not bear any
encumbrances, and is not pertained by any other liabilities or third party
rights.

 
3

--------------------------------------------------------------------------------


 
EXECUTION COPY(Sudan)



2.1.4
The Sellers fully understand that the Purchaser's execution of this Agreement is
based upon all the statements, representations and warranties contained under
this Agreement.




2.2
Purchase Price and Payment of Purchase Price




2.2.1
The consideration for the Equity Transfer shall be in based upon the appraisal
on the value of the Equity issued by a asset appraisal firm, and shall be RMB
160 million in cash or the equivalent USD in cash ("Purchase Price"). The
exchange rate between USD and RMB shall be the middle rate issued by the
People's Bank of China on the date of Aug 11, 2008.



2.2.2
The value of the Assets up to the Closing Date shall be affirmed based upon the
mid term financial statement issued by accounting firm. Such value shall the
basic value for the closing.



2.2.3
The Purchaser shall pay to the Sellers as set forth in 2.2.5 the first
instalment of the Purchase Price (“ First Instalment”) in the amount of RMB 90.8
million in cash or the equivalent USD in cash within 20 working days after the
conditions precedent provided in Clause 3.2 of this Agreement are fully
satisfied. The exchange rate between USD and RMB shall be the middle rate issued
by the People's Bank of China on the date of Aug 11, 2008.



2.2.4
The Purchaser shall pay to the sellers as set forth in 2.2.5 the second
instalment of the Purchase Price (“Second Instalment”) in the amount of RMB 69.2
million in cash or the equivalent USD in cash 15 days before the closing date.
The exchange rate between USD and RMB shall be the middle rate issued by the
People's Bank of China on the date of Aug 11, 2008. The Sellers shall, before
Dec 5th, 2008, inform the Purchaser in good faith the estimated closing date and
provide evidence to prove that the closing can take place on that date.



2.2.5
The above payment shall be remitted by telegraphic transfer into the bank
account ("Escrow Account") inside the PRC designated by Escrow Agent ("Escrow
Agent"), who is both approved by the Purchaser and the Sellers.

 

2.3
Reimbursement and Budget




 
The Sellers are obligated to improve the Target Company's plant, equipment,
including but not limited to the road construction, construction of the second
production plant and property, expansion of the dam capacity, improvement to
equipment, investment to the vehicles, for the purpose of improving the
production. The cost and expenses, in a total amount of RMB 120 million,
expended for the above purpose, and shall be reimbursed by the Purchaser to the
Sellers (“reimbursement”), and such reimbursement has been already included in
the Purchase Price in Article 2.2.1. However, the Sellers are going to provide a
detailed budget to the Purchase before Sep 10th, 2008, which shall including but
not limited to the expenses for road construction, the second production plan,
the increase of the dam capacity, and the increase of any trucks or equipment.
The budget shall be subject to the approval of the Purchaser.



4

--------------------------------------------------------------------------------




EXECUTION COPY(Sudan)


ARTICLE 3. CONDITIONS PRECEDENT


The Equity Transfer shall be subject to prior satisfaction of the following
conditions precedent:



3.1
Conditions precedent in relation to Equity Transfer:




(a)
All regulatory approvals deemed necessary by the Purchaser to complete the
Equity Transfer and the Associated Equity Transfers shall have been validly and
unconditionally obtained; and




(b)
the registration authority has issued the New Business License to the Global
Mining Subsidiary, Zhaoyuan and Xiaonanshan, with a company term of 30 years.



3.2
Conditions precedent for the Purchaser's performance of the duties under this
Agreement:




 
(a)
the representations and warranties listed in Clause 5 and Schedule 3 of this
Agreement are true, precise and complete.




 
(b)
the Target Company has passed each annual inspection for the year of 2007;




 
(c)
the shareholders' meeting of the Sellers have reached the resolution in
approving the Equity Transfer.




 
(d)
the executive director of the Target Company has approved the Equity Transfer.




 
(e)
the Target Company has paid off all the taxes and other Pre-Equity Transfer
Liabilities as from it's start of Businesses operation.




 
(f)
the Sellers and the Purchaser have entered into an escrow agreement with the
Escrow Agent that is in full compliance with the relevant provisions of this
Agreement.




(g)
the Sellers has provided all supply agreements entered into the Target Company
and iron ore concentrate buyers, to prove that the Target Company has had good
relationships with all business customers.




 
(h)
the Sellers have obtained and validly maintained all the valid originals
necessary to prove the legal use or ownership for the use of the land, the
plants and constructions in the name of the Target Company, including but not
limited to:

 
5

--------------------------------------------------------------------------------


 
EXECUTION COPY(Sudan)
 

(i)
land use right certificate;

 

(ii)
premises ownership certificate;




 
(iii)
construction use land planning permit;




(iv)
construction project planning permit; and




(v)
lease agreements entered into with competent leaser.




 
(i)
the relevant Government Authority has completed the foreign debt registration
for the Purchaser at its application.




 
(j)
a list of assets as Schedule 2 of the Target Company approved by the Purchaser
and the Sellers.

 
The Purchaser may decide in its own discretion to waive any of the conditions
under Clause 3.2.


3.3
Conditions precedent for the Sellers' performance of the duties under this
Agreement:




 
(a)
China Global Mining Resources Ltd., as the parent company of the Purchaser
("Global Mining") has signed a Consultancy Service Agreement with Seller A.




 
(b)
Global Mining Subsidiary has signed an employment contract with Seller A.



ARTICLE 4 . AGREEMENTS PRIOR TO CLOSING



4.1
Assets of Target Company



During the date of execution of this Agreement and the date of completion of
Closing, the Sellers shall assure that all the assets of the Target Company
including (without limitation) Assets are ready for the Purchaser or the
Purchaser's representative to check according to the Schedule 2. The difference
between the actual total value of such Assets and the records on the Target
Company's books shall not exceed 0.1 %, otherwise the Purchase Price shall be
deducted accordingly.
 

4.2
Both Parties' Duties




4.2.1
The Parties agree to perform the following duties:




 
(a)
During the period extending from the date of this Agreement until the Closing
Date, the Sellers shall cause the Target Company to conduct its Business only in
the Ordinary Course;




(b)
The Sellers shall improve the grade of the iron ore concentrate produced by the
Target Company to 62% ± 1% as part of the normal production standard.

 
6

--------------------------------------------------------------------------------


 
EXECUTION COPY(Sudan)



 
(c)
The Sellers shall, and shall cause the directors/executive director of the
Target Company appointed by them, to take all actions as may be necessary or
desirable in order to effect and/or facilitate the Equity Transfer; and




 
(d)
The Parties shall take all actions, execute all documents and more generally do
everything necessary or desirable in order to obtain the Business License from
the relevant Governmental Authorities as soon as possible.



4.2.2
During the execution of this Agreement and the completion of Closing, without
the consent by the Purchaser, the Sellers shall not:




 
(a)
dispose any assets the Target Company, unless during the ordinary course of
business operation;




 
(b)
set any mortgage, pledge, lien or any other third party rights on the assets of
the Target Company; or




 
(c)
make any payment to any individual (including employee), company, enterprise or
organization that is not compliant with the normal business operation




 
(d)
undertake any conduct that is not compliant with the normal business operation
in any means, no matter in terms of the nature, scope or means of operation etc.
in respect of the Business .



ARTICLE 5. NON COMPETITION



5.1
Each of the Parties represents and warrants the following:




5.1.1
Each Party represents and warrants to the other Party the following:




 
(a)
such Party has or has already had all necessary power, approval or
authorisation, and has completed all necessary legal procedures, to execute this
Agreement and completely perform each of the duties under this Agreement;




 
(b)
the representative of such Party to execute this Agreement has the authorization
to execute this Agreement;




 
(c)
upon approval and registration by the registration authority, the provisions in
this Agreement shall be legally, effectively and bindingly constitute duties for
such Party;




 
(d)
such Party's exercise of rights and performance of duties under this Agreement
will not violate any governing law and any other agreement entered into by such
Party;




 
(e)
each of such Party's representations and warranties in the schedule to this
Agreement is true and precise;

 
7

--------------------------------------------------------------------------------


 
EXECUTION COPY(Sudan)



 
(f)
such Party shall indemnify and compensate the other Party if its violation of
any of the representations, warranties and undertakings under this Agreement
cause any losses, damages or incur any expenses or costs for the other Party.




5.2
The Purchaser and the Sellers undertake to each other the following:



5.2.1
The Purchaser undertakes to the Sellers, it will assure before or at the time
this Agreement is executed to cause Global Mining to enter into a Consultancy
Service Agreement with Seller A, and clearly setting forth that Global Mining
shall directly pay to Seller A service fee in accordance with the Consultancy
Service Agreement. The main clauses of the Consultancy Service Agreement shall
include the following:




 
(a)
the Sellers shall provide consultancy services to the Purchaser;




 
(b)
the term of the Consultancy Service Agreement shall be two (2) years full time
service as from the completion of the transaction; and




 
(c)
the Sellers shall in his own capacity obtain any necessary approval for
executing and performing the Consultancy Service Agreement, and shall bear by
himself the taxes incurred inside and outside the PRC by the payment of services
fees.



5.2.2
Seller A and Seller B undertakes to the Purchaser, it shall assure, before the
completion of Closing of the Equity Transfer:




 
(a)
to obtain approval on the Equity Transfer from the relevant government authority
and the relevant registration change by the registration authority.




 
(b)
the Target Company has passed annual inspection of each of its aspects for the
year 2007.




 
(c)
the Associated Equity Transfer is approved by the relevant government authority
and registration change by the registration authority.




 
(d)
each of the representations and warranties made to the Purchaser in Schedule 3
is true, complete and precise.



ARTICLE 6. CLOSING
 

6.1
Closing



The closing of the Equity Transfer ("Closing") shall be completed within 15 days
after the issuance of the new Business License and shall be subject to the
satisfaction of all the conditions precedent set out in Article 3 hereof, but
shall not be later than Dec 20, 2008 ("Closing Date"), otherwise shall be agreed
by the Purchaser. The Closing shall take place at DLA Piper UK LLP Shanghai
office for Closing .
 
8

--------------------------------------------------------------------------------


 
EXECUTION COPY(Sudan)
 

6.2
Deliveries by Seller



On the Closing Date, Seller shall deliver and shall procure delivery to
Purchaser all documents evidencing the satisfaction of all the conditions
precedent set out in Article 3 hereof, including without limitation:



 
(a)
the New Business License issued to the Global Mining Subsidiary by the
registration authority after the Equity Transfer;




 
(b)
the original of the Business License of the Target Company that has undergone
the 2007 annual examination and the following latest and valid originals:




(i)
the organization code certificate;




(ii)
tax registration certificates (for national and local taxes);




(iii)
finance registration certificate;




(iv)
2007 annual examination report;




 
(v)
the common tax receipts for the tax as from its inception paid off by the Target
Company.




 
(c)
the following latest valid originals necessary for the plants and constructions
in the name of the Target Company:




(i)
land use right;

 

(ii)
premises;




 
(iii)
construction use land planning permit;




(iv)
construction project planning permit; and




(v)
lease agreements.




 
(d)
evidences that the Associated Equity Transfers have been approved and registered
by relevant Government Authorities;




 
(e)
document and/or registration evidencing that the Target Company is qualified to
issue VAT invoice;




(f)
resolution of Seller's shareholders meeting approving the Equity Transfer;




 
(g)
the Target Company's resolution signed by the executive director approving the
Equity Transfer;




 
(h)
a duly executed statement reiterating the truthfulness, completeness and
accuracy of the Sellers' representations and warranties at the Closing Date.




 
(i)
assets as listed in Schedule 2, time is of the essence.

 
9

--------------------------------------------------------------------------------


 
EXECUTION COPY(Sudan)


6.3
Payment by the Purchaser




 
Subject to Clause 6.2, the Purchaser orders on the Closing Date the escrow agent
bank to release all the Purchase Price in the Escrow Account to the Sellers, and
thereafter the Escrow Account shall be cancelled.



6.4
Delay and Termination of the Closing



6.4.1
In case the conditions precedent set out in Article 3 hereof have not been fully
fulfilled as of the Closing Date, unless the failure is caused by the breach of
Purchaser, Purchaser shall be entitled to:

 

(a)
use reasonable effect, after discussion and agreement with Seller, to cause the
Closing to take place as soon as possible; or in case no agreement reached,




 
(b)
terminate the Closing and ordering the Escrow Agent to return all the Purchase
Price to the Purchaser.




6.4.2
Prior to completion of the Closing, if:




 
(a)
Purchaser becomes aware of any material breach by Seller of the representations,
warranties or undertakings hereunder; or




 
(b)
Seller has seriously breached its obligations hereunder and failed to remedy the
same to the satisfaction of Purchaser if the breach is remediable; or




 
(c)
any event occurs, which if would have occurred prior to the execution of this
Agreement should have constituted material breach of the representations or
warranties made by Seller hereunder; or




 
(d)
any event occurs that causes materially adverse impact on the business Seller is
engaging in or such event might occur after the Closing,



Then, without prejudice to any other rights of Purchaser, Purchaser may choose
to terminate this Agreement after inform Seller in writing to such effect
without being liable to Seller therefor.
 
ARTICLE 7. SETTLEMENT AND COMPENSATION OF THE EMPLOYEES OF THE TARGET COMPANY


7.1
The Sellers' Duties



The social securities and termination, compensation and settlement in respect of
the current employment of the employees (including the Selected Employees) of
the Target Company arising from this Agreement shall be solved by Seller at its
own costs. Seller agrees to draft a settlement plan for its employees (including
the Selected Employees) and submit it to relevant authority as part of the
Equity Transfer application documents.
 
10

--------------------------------------------------------------------------------


 
EXECUTION COPY(Sudan)


7.2
Nullification of the Existing Employment Contracts



After the execution of this Agreement and before the registration authority has
issued a new Business License to the subsidiary of Global Mining, Seller shall
cause the Target Company to terminate all existing employment contracts with all
its employees and make reasonable compensation to the employees in accordance
with relevant Chinese employment laws and regulations. Seller shall make its
best effort to assist the subsidiary of Global Mining to conclude new employment
contracts with the Selected Employees.


7.3
Execution of New Employment Contracts



Within 5 working days after the issuance of the new Business License, Purchaser
shall cause the Subsidiary of Global Mining to enter into employment contract
with the Selected Employees and the salary, wage, bonus, subsidy, social
securities, benefits and holidays and leaves of the Selected Employees under the
new employment contracts shall not be lower than that in the employment contract
prior to the termination.
 
ARTICLE 8. DISPOSAL OF DEBTS AND LIABILITES PRIOR TO THE EQUITY TRANSFER 


8.1
Debts and Liabilities prior to the Equity Transfer




 
Seller agrees to bear and pay off before Closing any and all liabilities, debts,
owings, penalties, claims, actions, disputes and other claims arising from or in
connection with the Business, land using, demolition, plant construction,
environmental protection, taxes, mining permit, safe working, employment, salary
and benefits, social security funds, and contracts in relation to the operation
of the Target Company, regardless of whether it has occurred or is occurring or
will occur ("Debts prior to the Equity Transfer").



8.2
Indemnification




 
Seller agrees to indemnify Purchaser against and hold it harmless form loss,
claims and expenses (including lawyer's fee) arising from or in connection with
the Debts prior to the Equity Transfer.



ARTICLE 9 NON COMPETITION


9.1
Non-Competition



9.1.1
Within five (5) years after this Agreement's effectuation, the Sellers and its
Affiliates may not directly or indirectly, in any means, own, participate or
engage in prospecting, mining, processing, purification, transportation,
purchase and sale of iron ore products or any business related to such products.



9.1.2
Notwithstanding the above provisions, the Sellers may still hold its interests
in the mining companies in which the Sellers started to hold such interests
before the Equity Transfer, and may hold no more than 10% equity in a listed
company engaging in investment in the mining industry.

 
11

--------------------------------------------------------------------------------


 
EXECUTION COPY(Sudan)


9.1.3
Either the Sellers or Affiliates may not employ, intend to employ or solicit any
employee or future employee, or sign Consultancy Service Agreements with them.



9.1.4
Either the Sellers or Affiliates may not transact with any clients or customers
of the Business, or seek any clients or customers of the Business.



9.1.5
The duties of the Sellers and Affiliates under this Clause 9 shall be effective
within five (5) years after effectuation of this Agreement.



9.2
Pre-emptive Right




 
After execution of this Agreement, the Sellers and its Affiliates undertake to
the Purchaser that, if the Sellers or any company that is directly or indirectly
controlled by the Sellers through holding 25% or more equity in it, procures or
invests in, independently or through joint ventures, mining or mining product
processing and/or any related activities, the Sellers shall authorize, or
procure to the Sellers' best that such invested company to authorize the
Purchaser the pre-emptive right to purchase such business from the Sellers or
such invested company (as applicable).

 
ARTICLE 10 BREACH OF RESPONSIBILITY



10.1
Damage and Indemnification 

 

 
Seller A and B shall be jointly and severally liable for (i) performance of
their duties and provisions under this Agreement and the agreement, and (ii)
causing the Target Company to comply with the provisions regarding their duties
this Agreement.



10.1.1
 
If the Sellers breach any of the duties under this Agreement, the Sellers shall
bear the following liabilities:

 

 
(a)
returning to the Purchaser all the deposit in full and additional expenses (if
any)




 
(b)
pay to the Purchaser twice the full deposit and additional expenses (if any) as
damages




 
(c)
pay to the purchaser all the expenses directly or indirectly arising from
transactions, including but not limited to, all the legal, accounting, tax, and
mining technology consultant charges .




10.1.2
If the Sellers or the Target Company




 
(a)
the Target Company is not completely incorporated, or ceases to operate, or is
dissolved, or deregistered;




 
(b)
act or omit, resulting in that the transaction under this Agreement may not be
completed,

 
12

--------------------------------------------------------------------------------


 
EXECUTION COPY(Sudan)


the Sellers and the Target Company shall be jointly and severally liable for the
following:



 
(i)
returning all the deposit and additional expenses (if any) to the Purchaser;




 
(ii)
paying to the Purchaser USD 33 millionor equivalent RMB as a pre-agreed damages.



The Sellers confirm that the above damages are true pre-appraisal of the losses
to be suffered by the Purchaser. The payment made by the Sellers and the Target
Company in accordance with this 10.1.2 are pre-agreed damages in nature. It
doesn't affect any other provisions of this Agreement, and also doesn't affect
the effectiveness of any other remedies that the Purchaser is entitled to
against the Sellers and the Target Company in enforcing this Agreement.



10.1.3
If the Purchaser fails to make the payment to the Seller according to this
agreement, the Purchaser shall pay USD 33 million (or equivalent RMB) to the
Seller as the pre-agreed damages.




10.2
Escrow



Within 15 days of or at the time of execution of this Agreement, the Parties
shall sign an escrow agreement with the escrow agent, which shall be fully
compliant with this Agreement.


ARTICLE 11 CONTRACT EFFECTIVENESS AND NULLIFICATION


11.1
Contract Effectiveness




 
This Agreement shall take effect at the same time of effectuation of the
Associated Equity Transfer upon execution by Seller A, Seller B and duly
authorized representative of the Purchaser.



11.2
Termination




 
This Agreement shall be terminated prior to the Closing if any of the following
events occur:




 
(a)
the Parties agree to terminate in writing;




(b)
a Party serves a written notice to the other Party that, if




(i)
the other Party conducts a material breach of any provision of this Agreement,
and have not remedy such breach within 15 days after service of the written
notice of such breach or the non-breaching party waives the right of claiming
the breach; or




(ii)
any agreement for the Associated Equity Transfer is terminated;

 
13

--------------------------------------------------------------------------------


 
EXECUTION COPY(Sudan)



(c)
a Party serves a written notice to the other Party prior to the Closing upon the
occurrence of any of the following events: (i) one Party may not perform part of
or all the material duties under this Agreement due to Events of Force Majeure
(as defined below), or (ii) becomes insolvency, or (iii) goes bankruptcy,
liquidation, debt restructuring, dissolution or enters into similar procedures;
or




(d)
the Purchaser terminates this Agreement according to Clause 6.4, or the closing
has not taken place by Dec 20, 2008 .



 
11.3
Effect of Termination




 
The Parties hereby agree that if this Agreement is terminated due to any of the
reasons specified in Article 11.2 herein above, this Agreement shall be
terminated. However the duties under Clauses 11.3, 10, 12 and 13 shall continue
to be effective, or be terminated due to that one or more conditions under this
Agreement by the terminating Party is not satisfied because of a breach of this
Agreement by the non-terminating Party, the terminating Party’s right to pursue
all legal remedies after the termination of this Agreement shall survive such
termination unimpaired.



ARTICLE 12 APPLICABLE LAW AND DISPUTE RESOLUTION


12.1
Applicable Law




 
This Agreement shall be governed by the laws of the PRC.



12.2
Arbitration 




 
(a)
Any dispute, controversy, or claim between or among the Parties arising out of
or relating to this Agreement, or the breach, termination, or invalidity
thereof, shall be settled through amicable negotiations between the Parties
involved.




 
(b)
In case no settlement can be reached through amicable negotiations between the
Parties within sixty (60) days of the issuance of a written notice from a Party
to the other Party of a dispute, the dispute shall be submitted for arbitration
in Shanghai under the auspices of the China International Economic and Trade
Arbitration Commission ("CIETAC"). Any Party initiating an arbitration
proceeding shall give notice to the other Party. 




 
(c)
The arbitration proceedings shall be held in accordance with the arbitration
rules of CIETAC in effect on the date of the signing of this Agreement (the
"Rules"). However, if certain provisions of the Rules are in conflict with the
provisions of this Article 2.2, the provisions of this Article 2.2 shall
prevail.




 
(d)
The number of arbitrators shall be three (3). Each Party shall appoint one (1)
arbitrator and the third arbitrator shall be jointly selected by the Parties. If
the Parties fail to select the third arbitrator, the chairman of CIETAC shall
select the third arbitrator. If a Party does not appoint an arbitrator within
thirty (30) days after the selection of the first arbitrator, the relevant
appointment shall be made by the chairman of CIETAC

 
14

--------------------------------------------------------------------------------


 
EXECUTION COPY(Sudan)



 
(e)
A request for interim measures addressed by any Party to a judicial authority
shall not be deemed incompatible with the agreement to arbitrate or as a waiver
of the agreement to arbitrate.。




 
(f)
The arbitration award shall be final and binding on all of the Parties,
including any Party that was duly notified of the arbitration but chose not to
participate. Judgement upon the award rendered by the arbitration tribunal may
be enforced in any court having jurisdiction thereof。 




 
(g)
The arbitration proceedings shall be conducted in English and Chinese.

 
12.3
Continued Implementation of this Agreement




 
During the period when a dispute is being resolved the Parties shall in all
other respects continue their implementation of the Agreement.




12.4
Survival of the Arbitration Clause



The termination of this Agreement shall not affect the validity of the
arbitration clause herein.


ARTICLE 13 MISCELLANEOUS


13.1
Press Releases and Public Announcement



No Party shall disclose to any third party relating to the existence of this
Agreement and/or the subject matter of this Agreement prior to the Closing
without the prior written approval of the other Party except if required by
applicable laws and to their professional advisors.


13.2
Force Majeure



13.2.1
Event of Force Majeure

 
An "Event of Force Majeure" means an event that could not have been foreseen by
a Party at the time of the execution of this Agreement, or the occurrence and
consequence of which could not have been avoided and reasonably prevented by
that Party, and as a result, such Party is unable to perform its obligations
under this Agreement. An Event of Force Majeure includes, but is not limited to:
prohibition or acts by governments or public agencies, riots, war, hostility,
public disturbance, strikes, failure or interruption of transportation or other
utilities, epidemics, fire, floods, earthquakes, storms, tidal waves or other
acts of nature
 
15

--------------------------------------------------------------------------------


 
EXECUTION COPY(Sudan)


13.2.2
Notification of Occurrence




(a)
If one Party has been prevented from performing its obligations stipulated in
the Agreement because of an Event of Force Majeure, , it shall notify the other
Party in writing within seven (7) days after the occurrence of such Event of
Force Majeure, and all Parties shall use reasonable endeavors to mitigate
damages,




(b)
If an Event of Force Majeure occurs, neither Party shall be responsible for
any damage, increased costs or loss, such non-compliance or delay in
implementation shall not be considered a breach of this Agreement




(c)
A Party claiming inability to perform due to an Event of Force Majeure shall
take appropriate means to minimize or remove the effects of the Event of Force
Majeure and, within the shortest possible time, attempt to resume performance of
the obligation affected by the Event of Force Majeure.



13.3
Amendment



No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and duly signed by the Parties.


13.4
Entire Contract



All of the Schedules attached hereto are integral parts of this Agreement and
together constitute the entire agreement between the Parties with respect to the
subject matter of this Agreement. This Agreement supersedes all previous
agreements, understandings and communications with respect to the subject
matter.



 
The headings to the Articles are for ease of reference only and shall have no
legal effect.



13.5
Severability



The invalidity of any provision of this Agreement shall not affect the validity
of any other provision of this Agreement


13.6
Language




 
This Agreement shall be written in both Chinese and English in Nine (5)
counterparts each. Both versions shall be equally authentic and are consistent
in all substantial respects.

 
In the event of any inconsistency between the two versions, such discrepancy
shall by interpreted in accordance with the purposes of this Agreement


13.7
Waiver




 
Unless otherwise provided for in the laws of China, failure or delay on the part
of any Party hereto to exercise any right under this Agreement shall not operate
as a waiver thereof, nor shall any single or partial exercise of any right
preclude exercise of any other right

 
16

--------------------------------------------------------------------------------


 
EXECUTION COPY(Sudan)


13.8
Notices




(a)
The dates on which the notices shall be considered valid notice served as
follows:




(i)
Notices given by messenger shall be deemed effectively given on the date of
delivery;




 
(ii)
Notices given by registered airmail shall be deemed effectively given twelve
(12) days after the postage payment of the registered airmail (i.e., twelve (12)
days after the post mark date);




(iii)
Notices given by facsimile transmission shall be deemed effectively given upon
the delivery of the fax report evidencing the transmission of the document; and




 
(iv)
Notices given by courier shall be deemed effectively given on the third (3rd)
day after they were sent by a recognized courier service.



Each of the Parties shall have the right to change its address and its nominee
at any time, provided that after any such change the other Party shall be
notified promptly in writing of such change。



(b)
All notices between the Parties hereto shall be written in English and Chinese
and delivered to following addresses:



To Purchaser:


Address: No. 6, South Hongqi Road, Maanshan Economic and Technology Development
Zone


To the Sellers:


Address: No. 204, Block 17, Liyuan Village, Huashan District, Maanshan
Municipality, Anhui Province



13.9
Assignment by Purchaser



The Purchaser shall have the right to assign all its rights and obligations
under this Agreement and the Equity Transfer Agreement to one of its Affiliates
but shall inform the Seller in advance. The Sellers shall provide necessary
assistance to the Purchaser in executing relevant assignment contracts with the
assignee(s) designated by the Purchaser.

17

--------------------------------------------------------------------------------



EXECUTION COPY(Sudan)


IN WITNESS THEREOF, the Parties have caused this Agreement to be executed on the
date as set forth above by their duly authorized representatives.


PURCHASER
Maanshan Global Mining Resources Ltd.
 
/s/ Stephen D. King
Name
Title CEO



Seller A
Mr. Lu Benzhao
 
/s/ Lu Benzhao
 
Seller B
Mrs. Lu Tinglan
 
/s/ Lu Tinglan


18

--------------------------------------------------------------------------------



EXECUTION COPY(Sudan)


SCHEDULE 1


LIST OF SELECTED EMPLOYEES
 
19

--------------------------------------------------------------------------------



EXECUTION COPY(Sudan)


SCHEDULE 2


BREAKDOWN OF ASSETS
 
20

--------------------------------------------------------------------------------



EXECUTION COPY(Sudan)


SCHEDULE 3


REPRESENTATIONS AND WARRANTIES


This schedule states the representations and warranties made by the Sellers to
the Purchaser and shall be regarded as being made as of the date hereof and as
of the Closing Date.



3.1
Corporate Organization



3.1.1
The Target Company is a limited liability company duly organized, validly
existing and in good standing under the laws of China, having its registered
office at Danyang Town, Jiangning District, Nanjing Municipality, with full
legal and corporate power, right and authority to carry on the Business and to
own and lease its properties and assets.



3.1.2
The establishment and subsequent corporate operations of the Target Company have
been registered in a timely and valid manner with the Registration Authority in
accordance with all Legal Requirements.



3.1.3
Since its date of establishment, the Target Company has operated its business in
accordance with its articles of association and business license, and has
complied with Legal Requirements in all material respects.



3.1.4
No arrangement and, in particular, no shareholders' agreement, interprets or
modifies the rules set forth in the articles of association of the Target
Company in force prior to Closing with respect to the voting, dividend,
ownership, transfer or other rights or obligations of the equity holders.



3.1.5
The Target Company is not on the point of being, or has been, (i) subject to any
Insolvency Related Procedure in respect of part or all of its assets, or (ii) in
voluntary liquidation procedure, and no such procedure is Threatened or
contemplated.



3.1.6
There are no circumstances which could permit a Person to demand the liquidation
or dissolution of the Target Company, and no corporate decision has been taken
or voted by the Target Company, which could result in such dissolution or
liquidation.




3.2
Capitalization



3.2.1
The registered capital of the Target Company amounts to RMB 9 million. The
registered capital of the Target Company is entirely paid-up.



3.2.2
At Closing Date, the Sellers have full and valid title and ownership to One
Hundred percent (100%) equity interest in the registered capital of the Target
Company. Such Equity shall bear no encumbrances or any third party rights.



3.2.3
Subject to the restrictions set forth in the articles of association, the equity
interest of the Target Company is freely negotiable and free and clear of all
Encumbrance, nor is it the subject matter of any dispute or claim. The Sellers
have full legal right, authority and power to sell, transfer and convey the
Equity to the Purchaser in accordance with the terms of this Agreement.

 
21

--------------------------------------------------------------------------------


 
EXECUTION COPY(Sudan)


3.2.4
Except for the transactions contemplated in this Agreement, there are no
outstanding options, warrants, or other rights to acquire, or agreements or
commitments to issue, sell, purchase or redeem, any equity interests in the
Target Company.



3.2.5
There are no shareholders' agreements, voting agreements or any other similar
contracts, agreements, arrangements, commitments, plans or understandings
restricting or otherwise relating to voting, dividend, ownership or transfer
rights with respect to the equity interest of the Target Company.




3.3
Effects of the Transfer of the Equity



The transfer of the Equity in accordance with this Agreement will not result in:


3.3.1
Any breach of any agreement or undertaking by the Target Company;



3.3.2
The possibility for any Person dealing with the Target Company (i) to terminate
any agreement or contract or to modify the effects thereof, or (ii) to claim the
reimbursement of any subsidy, grant, loan or advance; or



3.3.3
The possibility for a Person to invoke any guarantee, surety, letter of comfort
or any other document having an equivalent effect which may have been granted by
or in favor of the Target Company.




3.4
Subsidiaries and Investments



3.4.1
The Target Company does not, directly or indirectly, (i) own any outstanding
securities or other interest in any company, partnership, joint venture or other
entity with or without legal status, other than investments in publicly traded
securities, or (ii) control any corporation, partnership, joint venture or other
entity.



3.4.2
The Target Company has not acquired and has no agreements, arrangements,
commitments, plans or understandings to acquire, all or substantially all of the
equity or assets of another corporation or entity.




3.5
Authority and no Conflict



3.5.1
The Sellers have full power and authority to enter into this Agreement and to
consummate the transactions contemplated herein.



3.5.2
The execution and delivery of this Agreement, and every document or instrument
to be executed and delivered by the Sellers, and the consummation of the
transactions contemplated herein and therein have been duly and validly
authorized and approved by all necessary corporate actions on the part of the
Sellers.



3.5.3
Subject to the consents, approvals and registrations set forth in Article 3.2
herein, neither the execution nor delivery by the Seller of this Agreement,
including all the agreements referred to herein, nor the consummation of the
transactions contemplated herein and therein, require any authorization,
consent, approval or registration of any Governmental Authority or of any other
Person.

 
22

--------------------------------------------------------------------------------


 
EXECUTION COPY(Sudan)



3.6
Books and Records



3.6.1
The corporate books and records, including the shareholders' registry and the
minutes books, of the Target Company have been properly maintained and are
complete and correct.




3.7
Liabilities



3.7.1
The Target Company has no liabilities or obligations of any nature, and there is
no basis known to the Sellers for any claim against the Target Company, for any
such liabilities or obligations, due or to become due, except for (a) accounts
payable and accrued expenses incurred in the Ordinary Course and (b) current
liabilities incurred in the Ordinary Course consistent with past practice (none
of which results from, arises out of or in connection with, or was caused by a
breach of contract, tort, product liability, infringement of rights or violation
of law).




3.8
Taxes and Social Obligations



3.8.1
The Target Company has filed or caused to be filed (on a timely basis since its
establishment date) all Tax and Social returns that are or were required to be
filed pursuant to applicable Legal Requirements. All Tax and Social Returns
filed by the Target Company are true, correct, and complete.



3.8.2
The Target Company has paid all Tax and Social liabilities required to be paid
in China on or before the Closing Date and have accrued as Tax and Social
liabilities on the books and records of the Target Company all amounts required
to be so accrued in accordance with Chinese GAAP and applicable Legal
Requirements.



3.8.3
The Target Company has never been the subject of Tax and/or Social audits.



3.8.4
No claims of deficiencies for any Tax and/or Social liability are being or have
been asserted, proposed or Threatened against the Target Company, and no audit
or investigation of any Tax and/or Social return is currently pending or
Threatened against the Target Company.



3.8.5
All Taxes that the Target Company is or was required by Legal Requirements to
withhold or collect have been duly withheld or collected and, to the extent
required, have been duly paid to the proper tax authority or other person or
Governmental Authority.




3.8.6
All the resource taxes, resource compensation fees up to the Closing Date of
this Agreement have been fully paid off or provisioned for in the accounting
books.




3.9
Conduct of Business in the Ordinary Course



Except as expressly contemplated in this Agreement, since the date of
establishment of the Target Company, the Business has been conducted only in the
Ordinary Course and in conformity with past practice. Without limiting the
generality of the foregoing, the Target Company has not:
 
23

--------------------------------------------------------------------------------


 
EXECUTION COPY(Sudan)



3.9.1
Created any Encumbrance on any asset;



3.9.2
Sold, leased or transferred or agreed to sell, lease or transfer any assets or
rights with a gross book value in excess of RMB 10 thousand, other than
inventory sold or transferred in the Ordinary Course;



3.9.3
Canceled or agreed to cancel any debts or claims, waived or agreed to waive any
rights of value, or allowed to lapse or failed to keep in force any franchise,
permit or other right, in each case involving an amount in excess of RMB 10
thousand;



3.9.4
Made or permitted any amendment or termination of any contract, agreement or
license involving an amount in excess of RMB 10 thousand;



3.9.5
Undertaken or committed to undertake capital expenditures exceeding RMB 10
thousand for any single project or related series of projects;



3.9.6
Increased the compensation paid or to become payable to any Officers or
Employees, except for increases in the Ordinary Course consistent with past
practice.



3.9.7
Undergone any adverse change in its relationship with suppliers, customers,
distributors and lessors;



3.9.8
Instituted, settled or agreed to settle any litigation, action, or proceeding
before any Governmental Authority relating to the Business or assets of the
Target Company or otherwise affecting the conduct of the Business; or



3.9.9
Entered into or become committed to enter into any other transaction of a type
not set forth above in excess of RMB 10 thousand.




3.10
Accounts Receivable



3.10.1
All accounts receivable owing to the Target Company as of the Closing Date
represent obligations arising from sales actually made or services actually
performed by the Target Company in the Ordinary Course.



3.10.2
The Accounts Receivable recorded in the accounts as of the Closing Date, are
current and fully collectible.



3.10.3
There is no contest, claim, or right of set-off under any contract with any
obligor of an Accounts Receivable relating to the amount or validity of such
Accounts Receivable. The Accounts Receivable are free and clear of all
Encumbrance.




3.11
Inventory



3.11.1
The inventory of the Target Company, including raw materials, supplies,
work-in-process, and finished goods (the "Inventory"), taken as a whole, is in
merchantable condition and is reflected in the accounts at cost subject to
reserves for obsolete and slow-moving inventory ("Inventory Reserves").

 
24

--------------------------------------------------------------------------------


 
EXECUTION COPY(Sudan)


3.11.2
The Inventory is free and clear of Encumbrance.




3.12
Products



3.12.1
The products manufactured or sold by the Target Company are in compliance with
Legal Requirement, notably in terms of safety, quality control and labeling.




3.12.2
The iron ore concentrates manufactured by the Target Company meet the standard
as grade 62% ±1%.



3.12.3
No claim has been asserted against the Target Company with respect to, and,
there is no basis for any claims arising out of, any injury to individuals,
damage to property or other liability as a result of the use or ownership of any
product manufactured or sold in the Business.



3.12.4
The Target Company is not party to an Applicable Contract containing covenants
that in any way purport to restrict the business activity of the Target Company
or limit its freedom to engage in any line of business or to compete with any
Person.




3.13
Assets



3.13.1
The Target Company has good, valid and exclusive ownership and title of the
Assets.



3.13.2
The Assets are free and clear of any type of Encumbrance or any other
restriction preventing them from being fully owned and operated by the Target
Company, and there is no actual or potential claim by any Person that would give
such Person the right to use, occupy control or own the Assets or any item
thereof, directly or indirectly.



3.13.3
The Assets are in normal condition of use, maintenance and repair, subject to
normal wear and tear in the Ordinary Course, and none of them have any latent or
hidden defects which may prevent them from being used for the purposes for which
they are intended.



3.13.4
All the Assets have been duly recorded in the financial statements of the Target
Company at a value determined in conformity with Chinese GAAP.



3.13.5
The Assets are in compliance with the Legal Requirements with respect to
environmental and safety matters.



3.13.6
The Assets are sufficient to the Target Company to continue the conduct of the
Business after the Closing Date in substantially the same manner as conducted
prior to the Closing Date.




3.14
Real Property



3.14.1
The Target Company owns the land use right and the premises (if any) as
necessary for the mining on the mining field on which it has mining right, and
such land use right and its term shall not be less than the term of existence of
the mining right held by the Target Company.

 
25

--------------------------------------------------------------------------------


 
EXECUTION COPY(Sudan)


3.14.2
The Target Company owns all the real property as reflected in its balance sheet,
without any, including but not limited to, encumbrances or retention of
ownership. The owned real property is complete and without material defects.




3.15
Loans and Guaranties



3.15.1
The Target Company does not have any payment obligations nor any other rights or
liabilities to any Person in relation to either the borrowing of money or the
lending of money.



3.15.2
No mortgage, pledge or other Encumbrance have been granted by or extended to the
Target Company.




3.16
Intellectual Property



3.16.1
The Intellectual Property Rights together with the Trade Secrets constitute the
sole intellectual property rights required in order to conduct the Business
after the Closing Date in substantially the same manner as it was conducted
prior to the Closing Date.



3.16.2
All patents owned or used by the Target Company are valid and in full force, and
all patent applications of the Target Company are in good standing, all without
challenge of any kind, filed in the appropriate governmental agency office, and
the Target Company owns the entire right, title and interest in and to such
patents and patent applications so scheduled as being owned by it without
Encumbrance of any kind. 



3.16.3
All of the registrations for trade names, trademarks, service marks and
copyrights owned by the Target Company or used by the Target Company are valid
and in full force, and all applications by the Target Company for such
registrations are pending and in good standing, all without  challenge of any
kind, filed in the appropriate governmental agency office, and the Target
Company owns the entire right, title and interest in and to all such trade
names, trademarks, service marks and copyrights so scheduled as being owned by
it as well as the registrations and applications for registration therefor
without qualification, limitation, burden or Encumbrance of any kind.



3.16.4
The Sellers have caused the Target Company to take all reasonable precautions to
protect the secrecy, confidentiality and value of all Trade Secrets. The Trade
Secrets are not part of the public knowledge or literature and have not been
divulged or appropriated for the benefit of any Person or to the detriment of
the Target Company.



3.16.5
The Target Company owns or has the right to use all patents, trademarks, service
marks, copyrights, trade names, inventions, improvements, processes, formulae,
Trade Secrets, and other proprietary information used by it in conducting the
Business. No infringement of any patent, patent right, trademark, service mark,
trade name, or copyright or registration thereof has occurred or results in any
way from the operations or business of the Target Company. No claim or threat of
any such infringement has been made in respect of any of the foregoing,



3.16.6
No claim of invalidity of any patent owned by the Target Company has been made,
and no proceedings are pending or Threatened against the Target Company which
challenge the validity or ownership of any  patent, trademark, trade name,
service mark or copyright or the ownership of any other Intellectual Property
Rights.

 
26

--------------------------------------------------------------------------------


 
EXECUTION COPY(Sudan)


3.16.7
None of the Sellers or the Target Company have had notice of, any claim that the
operations, activities, products, equipment, machinery or processes used in
relation to the Business infringes the patents, trademarks, service marks, trade
names, copyrights or other similar property rights of any other Person.




3.17
Required Permits



3.17.1
The Target Company holds all necessary or appropriate permits, certificates,
approvals, registrations, licenses or other administrative authorizations or
recordings which are necessary to own, lease and operate its properties and to
conduct the Business after the Closing Date the same way it was conducted before
the Closing Date (the "Required Permits"), including but not limited to land use
certificate, property ownership certificate, mining license, operation safety
permit, environmental protection permit, use of explosives permit, planning
permit and other licenses; all the licenses and certificates shall be effective
on the Closing Date, and the effective terms shall not be less than the maximum
term regulated by laws and regulations, and may be legally extended.



3.17.2
All Required Permits are in full force and effect and the Target Company is not
in default under the terms of any such Required Permit or has received notice of
any default thereunder.



3.17.3
All the fees under the Required Permits, including but not limited to land use
fees, mining right fees, mining resource taxes have been legally paid off.




3.18
Employment



3.18.1
All salaries, benefits, severance payments and related Tax and/or Social
liabilities with respect to the Employees have been paid by the Target Company
when due for all periods through the date hereof, and, as of the Closing Date,
will have been paid by the Target Company when due for all periods through the
Closing Date.



3.18.2
No Employee has been transferred to the Target Company that is not employed
within the scope of the Business or is not directly dedicated to the Business.



3.18.3
The Target Company has complied with the terms of the employment contracts
relating to the Employees and has complied with all labor Legal Requirements in
particular, but not limited to, the applicable regulations on working hours,
worker’s compensation, overtime and safety and security measures.



3.18.4
There are no pending or Threatened labor litigations or labor disputes between
the Employees and the Target Company.



3.18.5
The Target Company does not provide, and have not undertaken to provide, any
Plan under which any Employee working for the Target Company has or may have any
current or future rights to benefits in excess of those rights required by Legal
Requirements.

 
27

--------------------------------------------------------------------------------


 
EXECUTION COPY(Sudan)



3.19
Officers



3.19.1
The powers of each of the Officers comply with Legal Requirements and no person
other than an Officer has general or special management powers with respect to
the Target Company.



3.19.2
No Officer is engaged in a business, or has an interest in any corporation,
partnership, limited liability company or other entity that is engaged in a
business, which competes with the Business.



3.20
Litigation



There are no claims, actions, investigations, inquiries, suits or proceedings
pending or Threatened before any court or other Governmental Body to which the
Target Company is, or would be, a party, as plaintiff or defendant, acting on
behalf of itself or any other Person for which it may be held liable or whose
obligations it may have guaranteed.



3.21
Environment



3.21.1
The Target Company is in compliance in all material respects with Legal
Requirements relating to the protection of the environment and in effect prior
to the Closing Date (“Environmental Laws”). All the liabilities related to
environmental protection in relation to or arising from the Business of the
Target Company have been paid off or provisioned for in the accounting books.



3.21.2
The Target Company has obtained all relevant and necessary authorizations and
permits and has made all required declarations and filings pursuant to
Environmental Laws within the context of the Business.



3.21.3
The Target Company has not received any claim, notice or demand, and no
investigation, action or proceeding, is pending, or Threatened, by any
Governmental Authority or any third Person, concerning any failure of the Target
Company to comply with Environmental Laws, or any alleged liability under
Environmental Laws within the context of the Business.



3.21.4
With respect to the Business, the Target Company has not released into the air,
water or ground, any substance which may present any danger to public health and
safety or the protection of environment and which might give right to a claim by
any Governmental Authority or any third Person.




3.22
Compliance with Laws



3.22.1
The Target Company is in compliance with the provisions of Legal Requirements,
except to the extent that the failure to comply therewith would not have an
material adverse effect on the Target Company.

 
28

--------------------------------------------------------------------------------


 
EXECUTION COPY(Sudan)


3.22.2
There are no existing or proposed orders, judgments, decrees, governmental
takings, condemnations or other proceedings (i) to which the Target Company is a
party and which would have an adverse effect on the Target Company, or (ii)
which is or would be binding upon the business, operations or properties of the
Target Company and which would have an adverse effect on the Target Company;
provided, however, that no representations is made under this clause with
respect to orders, judgments, decrees, governmental takings, condemnations or
other proceedings proposed by any Governmental Authority which would have a
general effect on business (e.g., tax laws).




3.23
Certain Transactions with the Sellers and their Affiliates



Neither the Sellers nor their Affiliates (a) have any direct or indirect
interest in any property, asset or right which is used by the Target Company in
the conduct of the Business (except for the Main Site and Liaoyuan Site), (b)
have filed any intellectual property right application which arises out of the
operations of the Business or is being used in connection therewith, or (c) have
any contractual relationship with the Target Company under which they have
rights against the Target Companies.



3.24
Certain Payments



The Target Company, its Officers and Employees, or any other Person acting at
the direction of the Target Company, have not, directly or indirectly, except
for transfers of value not exceeding 1,000 RMB per annum to any one Person or
entity:



 
(i)
made any gift or payment of any kind to any Person or entity, private or public
(including but not limited to Governmental Authorities), regardless of form,
whether in money, property, or services (a) to obtain favorable treatment in
securing business, (b) to pay for favorable treatment for business secured, (c)
to obtain special concessions or for special concessions already obtained, for
or in respect of the Target Company, or




(ii)
established or maintained any fund or asset that has not been recorded in the
books and records of the Target Company which might be used for payments of the
kind described in clause (i).




3.25
Information Provided



3.25.1
All the documents and information provided to Purchaser in the course of the
legal due diligence by and on behalf of the Sellers, a list of which is attached
hereto as Annex 7.25.1 are true, correct and complete.



3.25.2
No representation or warranty of the Sellers contained in this Agreement, and no
statement contained in any document, certificate or Schedule furnished by or on
behalf of the Sellers to Purchaser pursuant to this Agreement, omits to state
any material fact necessary, in light of the circumstances under which it was
made, in order to make the statements herein or therein not misleading

 
 
29

--------------------------------------------------------------------------------

